DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/21/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 9-14, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed invention is to an article comprising an optical element disposed on a surface of the article. It is not clear if the claimed invention is to an article or an optical element disposed on an article. In other words it is confusing to claim an article and state there is an optical element on the article because if the optical element is on the article it is not part of the article. Some suggested language to fix this issue would be “an article with an optical element comprising the optical element disposed on a surface of the article,” “an object comprising an optical element disposed on a surface an article,” “an article comprising an optical element disposed on a surface of an object.”
Further regarding claim 1, the first structural color, second structural color, and third structural color are claimed as different from each other so that they each have a different color. The fourth structural color cannot be different from one of the other structural colors and must be different from at least two structural colors since the other three colors are different from each other (the fourth structure color cannot be the same as two other colors because there are no two other colors that are the same). Thus, it is not clear how the first three colors are different from each other and the fourth structural color could be different from only one of the colors (the claim is to the fourth color being different from one or more the structural colors which would imply in some cases the fourth structural color is different from only one other color which as discussed above is not possible given none of the other colors are the same) as simultaneously claimed. 
Further regarding claim 1, it is not clear what is intended by the term “wherein a total number of the at least one layer in region A.” If this is intended to mean all the layers in the three regions correspond, if each layer in the regions corresponds to a layer in another region, if only at least one layer in each of the regions must correspond.
Further regarding claim 1, the claim states “each corresponding layer in the first region A, the first region B, the second region A, and the second region B of the optical element consists essentially of the same material” but there is no requirement that there is a layer that corresponds in all of the regions. Thus, it is not clear if the claim is merely stating if there is a corresponding layer, this limitation must occur or if the claim is stating there should be at least one corresponding layer.
Regarding claims 1, 3 and 5, the middle region and first and second region A or the middle region and first and second region B are not limited to having a corresponding layer(s) so it is not clear how the thickness of the layer in the middle region is less than the corresponding layer in first or second region A or how the corresponding layers in the middle region and first and second region B consist of essentially the same material.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9-14, 22-23, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub. 2020/0290311 A1).
Regarding claims 1, 3, 5 and 6, Kim discloses a decoration element which includes a color developing layer which comprises a light reflective layer and light absorbing layer which is on a pattern layer that is on a substrate (article) (abstract, [0145], and [0226]). The light absorbing layer comprises two or more regions with different thicknesses which includes inclined surfaces (tapered) and where the inclined surfaces may have different slopes or be horizontal, curved or vertical ([0117] and [0163] and see Figs. 9, 14-18, 21, and 22). Further, the layers on the entire element correspond where there is the same number of layers over the entire element (abstract and [0226] and see Figs. 9 and 12-13).
Regarding the different regions and each region having a structural color, Kim discloses embodiments with at least 5 regions as claimed where two of the regions are the same, two are different with different cross-sectional shapes and there being a middle region between (see for example Fig. 16 where the horizontal portion may be first and second region A, the slanted portions may be first and second region B and any area between the slanted regions is the middle region, also see Figs. 9, 17, 18, and 21-22). 
Kim does not specifically disclose different colors for each region. However, the structural color difference between regions would be expected given the change in thickness for each region so that the interface between layers would reflect different layers (see [0111]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kim discloses the same thickness variation of the layer in the optical element as claimed (see discussion above) so that the different structural colors would be expected.
The layers correspond in each region and are the same layers so would have the same material. Further, the middle region will have a layer with less thickness than the first and second region A (see for example Fig. 16 where the middle region has less thickness than the horizontal regions, see also Fig. 9, 17-18, and 21-22).
Regarding claims 7 and 9, Kim discloses the inclined surfaces having different lengths (see for example Fig. 9, 16-18, and 21-22 and [0117]).
Regarding claims 10-12, Kim discloses inclined surfaces or surfaces which get thinner from an end point ([0114]-[0117] and Fig. 9, 16-18, and 21-22).
Regarding claim 13-14, Kim discloses that the inclined surface may be zig-zag (stair-step) ([0163]).
Regarding claim 22, Kim discloses at least two layers for the optical film, a light reflecting layer and light absorbing layer ([0007] and [0091] where the light absorbing layer may be 2 or more layers).
Regarding claim 23, Kim discloses the optical film further comprising a color film which is made of organic resin ([0129] and [0141]). 
Regarding claim 25, Kim discloses the color layer is optional so that there includes embodiments without a pigmented layer ([0129]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, claims 1, 3, 5-7, 9-14, 21-23, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 1, 3, 5, 6, and 21, Kim discloses a decoration element which includes a color developing layer which comprises a light reflective layer and light absorbing layer which is on a pattern layer that is on a substrate (article) (abstract, [0145], and [0226]). The light absorbing layer comprises two or more regions with different thicknesses which includes inclined surfaces (tapered) and where the inclined surfaces may have different slopes or be horizontal, vertical, or curved ([0117] and [0163] and see Figs. 9, 14-18, 21, and 22). Further, the layers on the entire element correspond where there is the same number of layers over the entire element (abstract and [0226] and see Figs. 9 and 12-13).
Kim does not specifically disclose different colors for each region. However, the structural color difference between regions would be expected given the change in thickness for each region so that the interface between layers would reflect different layers (see [0111]). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kim discloses the same thickness variation of the layer in the optical element as claimed (see discussion above) so that the different structural colors would be expected.
Regarding the different regions and each region having a structural color, Kim discloses embodiments with at least 5 regions as claimed where two of the regions are the same, two are different with different cross-sectional shapes and there being a middle region between (see for example Fig. 16 where the horizontal portion may be first and second region A, the slanted portions may be first and second region B and any area between the slanted regions is the middle region, also see Figs. 9, 17, 18, and 21-22). To the extent Kim is not considered to disclose an exact embodiment with the five regions as claimed. Kim discloses multiple regions with the light absorbing layer having different regions where the regions contained horizontal, vertical, inclined, or curved surfaces where the inclined surface have different lengths and where developed colors depend on the thickness of the light absorbing layer in the region ([0103]-[0111] and Figs. 6-9). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the number of regions and cross-sectional shape, thickness, and length, which include lengths of 100 nm to 5000 mm, of the regions should be designed based on desired final regions and colors of the decoration element which would include a design with the five regions as claimed. 
The layers correspond in each region and are the same layers so would have the same material. Further, the middle region will have a layer with less thickness than the first and second region A (see for example Fig. 9 and Fig. 16 where the middle region has less thickness than the horizontal regions). In the alternative, as discussed above, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the number of regions and cross-sectional shape and thickness of the regions should be designed based on desired final regions and colors of the decoration element which would include a design where the middle region is thinner than first or second region A.
Regarding claims 7 and 9, Kim discloses the inclined surfaces having different lengths (see for example Fig. 9 and Fig. 16 and [0117]).
Regarding claims 10-12, Kim discloses inclined surfaces or surfaces which get thinner from an end point ([0114]-[0117] and Fig. 9 and Fig. 16).
Regarding claim 13-14, Kim discloses that the inclined surface may be zig-zag (stair-step) ([0163]).
Regarding claim 22, Kim discloses at least two layers for the optical film, a light reflecting layer and light absorbing layer ([0007] and [0091] where the light absorbing layer may be 2 or more layers).
Regarding claim 23, Kim discloses the optical film further comprising a color film which is made of organic resin ([0129] and [0141]). 
Regarding claim 25, Kim discloses the color layer is optional so that there includes embodiments without a pigmented layer ([0129]).
Claims 1, 3, 5-7, 9-14, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al. (US Pub. 2005/0175815 A1).
Regarding claim 1, 3, 5-7, and 9-14, Wild discloses an optically variable element with one spacer layer (at least one layer which corresponds to all regions) for producing color shifts by means of interference by having regions of different thicknesses (abstract and [0012]) where patterns may be produced with clearly recognizable, directly mutually juxtaposed or interengaging regions with different color shifts ([0013]) and where the thickness may change continuously and non-continuously ([0024]). Fig. 6 in Wild shows a spacer layer with more than 5 regions where the regions are horizontal, vertical, inclined, and stair-step (see Fig. 6 and [0128]-[0129]). 
The regions in Fig. 6 of Wild do not appear to match all the claim limitations for the five regions claimed, specifically the two tapered region B regions between two regions A which have the same structural color. However, it would have been obvious to one of ordinary skill in the art at the effective filing date that the regions taught in Wild could be arranged in any desired configuration including by moving the order of the regions and duplicating regions (for example by having two regions with a configuration similar to 79b for the A regions and replacing region 79g with the duplicate region; mirroring region 79h to be on the other side of 79g to have a second tapered region B with a  different cross-section than the region formed from 79c to e which may represent first region B; and where 79f would represent the middle region) to have a desired designs based off the regions taught in Wild and to have desired color shift regions (Wild, [0012] and [0129]), see MPEP 2144.04 VI. Where the above discussed structure is considered obvious, the layers will correspond as claimed where the middle layer is thinner than first and second region A (see region 79f in Fig. 6), the structural colors will be different given the differences in structure as discussed above, first region B and second region B will be of different length (see region 79c to e and region 79h which have different lengths in Fig. 6), and first region B will taper with points along the region decreasing in the thickness in a stair-step manner (see region 79c to e in Fig. 6).
Regarding claim 21, Wild does not disclose lengths for any one region. However, it would have been obvious to one of ordinary skill to the design the length of any single region to achieve a desired color shift effect ([0129]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the length of the middle region involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 22, Wild discloses a spacer layer and metal layer which is considered to disclose at least 2 layers ([0120]).
Regarding claim 23, Wild discloses the spacer layer being a UV-hardenable lacquer (organic material) ([0125]). 
Regarding claim 25, pigments are an optional component in Wild which discloses embodiments without pigments ([0068] and see [0119]-[0129] where no pigments or dyes are added).
Claims 21-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti et al. (US 6,666,983 B2).
Marietti discloses an article with a patterned appearance with visually observable contrast between one or more generally transparent thin film coatings deposited over a substrate (article) (abstract). At least one of the deposited coatings exhibits a reflected color and/or contrast and visible differing transmitted color and/or contrast or a plurality of coatings together exhibit different reflected colors and/or contrasts (structural color) where at least one of the coatings exhibits a reflected or transmitted color which differs from the reflected or transmitted color of the other coating(s) (abstract and col. 1, lines 10-20). The at least one coating exhibits a first reflected and/or transmitted color at a first thickness and a second reflected and/or transmitted color at another thickness (col. 1, line 58 to col. 2, line 42) where the thickness may be varied during the coating deposition step, removing part of the coating, or through using a mask (col. 2, lines 46-67). The pattern formed by the different thickness coatings may be any pattern including graphic representations, text, decorative images, or a plurality of images (col. 3, lines 55-67). As shown in Figs. 4 and 5, the coating may be thinned in a tapered manner to achieve the different color effect where there are 5 regions, a flat top region on the left which may be considered first region A, a tapered region which may be considered first region B, a middle flat region which has the least amount of thickness, a tapered region which may be considered second region B, and a right flat region which may be considered second region B. All the layers comprise at least one same layer as seen in Figs. 4 and 5 where at least in Fig. 5 the middle region has a thinner layer than the other regions (see annotated Figs. 4 and 5 below).
[AltContent: textbox (first A)][AltContent: textbox (first B)][AltContent: textbox (second A)][AltContent: textbox (middle)][AltContent: textbox (second B)][AltContent: rect]
    PNG
    media_image1.png
    341
    744
    media_image1.png
    Greyscale


[AltContent: textbox (first A[img-media_image2.png])][AltContent: textbox (middle)][AltContent: textbox (first B)][AltContent: textbox (second A)][AltContent: textbox (second B)]
    PNG
    media_image3.png
    190
    624
    media_image3.png
    Greyscale



Marietti does not specifically disclose the two B regions having different cross sections or different colors. However, Marietti discloses that the pattern formed by the different thickness coatings may be any pattern form including graphic representations, text, decorative images, or a plurality of images ([0019]). Further, Marietti teaches the article is not limited to an article coated with a single layer where the article may have one or more layers each of which may include several portions of differing thickness to provide an article having an unlimited number of color or tints ([0032] and see for example, [0033]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the B regions may have any desired length and cross-section and thicknesses including different lengths and cross-sections to form a desired pattern that has different colors or different shapes and/or sizes as taught in Marietti so that any desired pattern may be formed ([0019] and [0032]). Further given the different thickness of each region in Marietti, different colors would be expected where Marietti further teaches that there may be many regions with different colors (col. 6, lines 56-65 and col. 7, lines 39-42).
Regarding claim 21, Marietti does not disclose the length of the middle region. However, Marietti discloses that the pattern formed by the different thickness coatings may be any pattern form including graphic representations, text, decorative images, or a plurality of images (col. 3, lines 55-67). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the middle region may have any desired length and cross-section and thicknesses including lengths within the claimed range as a matter of aesthetic design choice (col. 3, lines 55-67 and col. 6, lines 56-65). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the length of the middle region involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 22, Marietti discloses there being at least two coating layers (col. 2, lines 29-42).
Regarding claims 24, 26, and 27, Marietti discloses that the coating thicknesses can be designed to achieve any desired color (col. 6, lines 56-65) which would include achromatic color (black, white, or gray) and single-hued color (col. col. 6, lines 66 to col. 7, lines 42 and col. 8, lines 21-59 which discloses ways to achieve different colors and specifically discloses silver as a color). 
Regarding claim 25, the coatings in Marietti do not include dyes or pigments (col. 8, lines 21-59).

Response to Arguments
Applicant’s arguments, see page 11, filed 5/24/2022, with respect to the 35 USC 102 over Muller have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 6, 7, and 9-12 over Muller has been withdrawn. 
Applicant's remaining arguments filed 5/24/2022 have been fully considered but they are not persuasive.
Applicant argues the 35 USC 112 rejection over claim 1 is unclear. Examiner has attempted to further explain the rejection above (see paragraphs 5 and 6 above). 
Regarding the 35 USC 102 or 103 rejection over Kim, Applicant argues Kim fails to disclose a first structural color, second structural color and third structural color that are different from each other when viewed from the same angle of observation. Applicant further argues this result would not be expected since Kim teaches the decorative article is dichromatic or displays different colors at different angles. Applicant further argues Kim does not teach a middle region, in particular in Fig. 16. Applicant argues the claimed invention would not be obvious to one of ordinary skill without the use of hindsight since Kim teaches dichromatic color and not different structural colors. 
Examiner respectfully disagrees. Regarding the argument that the different structural colors would not be expected because Kim teaches the article showing dichromatic color and not different structural colors, it is not clear and Applicant has not explained why both properties could not be present. Further, Applicant has not addressed any structural difference which would result in the article in Kim failing to disclose different structural colors. As set forth in the previous Office action and above, Kim discloses the same structure as the claimed invention, mainly areas with different changes in thickness of a light absorbing layer so that that light will absorb at different amounts to lead to a change in hue or color (Kim, [0111] which specifically discloses that developed colors will be different depending on the thickness of the light absorbing layer and instant Specification, Figs. 3 and 4 and page 22 and 46). Thus, because of the similarity in structure and because the instant Specification states that differences in color is controlled by these different thickness layers, the different structural colors would be expected. 
Regarding the middle region, there is nothing to differentiate the regions that is claimed. Rather, there is only some difference in structural color from at least one of the other regions. Thus, there is nothing to prevent the assumption that the middle region starts not an obvious change in layer thickness or orientation but may be anywhere between two other regions as long as it displays a structural color. Thus, the figures in Kim are considered to disclose the middle region because any point between the two B regions including at point that is not at an obvious transition, could be considered the middle region. If a more obvious transition is desired, it would need to be positively stated in the claim language. Of further note is that Kim is also considered to render obvious a middle region given Kim discloses multiple regions with the light absorbing layer where the regions have horizontal, vertical, inclined, or curved surfaces where the inclined surface have different lengths and where developed colors depend on the thickness of the light absorbing layer in the region ([0103]-[0111] and Figs. 6-9) so that it would have been obvious to one of ordinary skill in the art that an additional middle region may be included as a matter of design choice as discussed above. Thus, Kim is considered to disclose or render obvious the claimed invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). For the reasons discussed above, Kim is considered to either disclose or provide sufficient teaching to render the claimed invention obvious. 
Applicant further argues Kim does not disclose a stair-step shape with the use of the term zig-zag since a stair-step includes a horizontal region and a zig-zag does not. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stair-step cross-section require a horizontal region) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, zig-zag is considered to disclose horizontal regions given zig-zag just denotes alternating left and right turns and does not denote an angle. Further, orientation is a design choice that would be easily conceived by one of ordinary skill in the art to achieve a desired optical effect.
Regarding the 35 USC 103 rejection over Wild, Applicant argues Wild fails to disclose a first structural color, second structural color and third structural color that are different from each other when viewed from the same angle of observation. Applicant further argues this result would not be expected since Wild teaches the decorative article displays different colors at different angles or an optically variable element.
Examiner respectfully disagrees. Regarding the argument that the different structural colors would not be expected because Wild teaches the article being an optically variable element and not different structural colors, it is not clear and Applicant has not explained why both properties could not be present. Further, Applicant has not addressed any structural difference which would result in the article in Wild failing to disclose different structural colors. As set forth in the previous Office action and above, Wild discloses the same structure as the claimed invention, mainly areas with different changes in thickness of a spacer so that that light will absorb at different amount to lead to a change in color or hue (Wild, abstract and instant Specification, Figs. 3 and 4 and page 22 and 46). Thus, because of the similarity in structure and because the instant Specification states that differences in color is controlled by these different thickness layers, the different structural colors would be expected. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 102 and 103 rejections over Kim or Wild.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783